DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/6/2022.
Claim(s) 13 and 14 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-12 and 15-22 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 7/6/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Patent Documents citation #1 listed on the IDS dated 7/6/2022 and noted at CN 101132259, does not include an English language translation.  The Examiner had included an equivalent reference, US 20090327829, and has noted the reference on the PTO-892 where the noted reference is in the English language.
Foreign Patent Documents citation #2 listed on the IDS dated 7/6/2022 and noted as CN 102474391 does not include an English language translation.  The Examiner has included an English language translation.
The Examiner notes that Foreign Patent Documents citation #3 listed on the IDS dated 7/6/2022 and noted as CN 104769877 is not in the English language and the Examiner also notes that U.S. Patent Application citations #1 listed on the IDS dated 7/6/2022 is an equivalent reference.
The Examiner notes that Foreign Patent Documents citation #4 listed on the IDS dated 7/6/2022 and noted as CN 109792330, does not have an English language translation.  The Examiner has included an equivalent English language reference, US 20190260517, and noted the reference on the PTO-892.

Response to Arguments
Applicant’s arguments, see pages 10-16, filed 5/2/2022, with respect to the rejection(s) of claim(s) 1-12 and 15-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. US 20100027460 and Webb et al. US 20150282130.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20100027460 and in further view of Webb et al. US 20150282130 (cited in Final Rejection dated 10/15/2021).

As to claim 1:
Kim et al. discloses:
A method of operating a radio node in a Radio Access Network, RAN, the method comprising: 
transmitting, according to a transmission timing, a data element of a data...associated to an acknowledgement signaling process, the transmission timing being determined based on: 
a retransmission indication indicating whether one of: 
...
and
 	the data element is to be retransmitted in the data ...; and 
(“If the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message, i.e. if the NDI of the current uplink transmission resource assignment message is different from that of the last previously received uplink transmission resource assignment message, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, and the process goes to step 1025. If the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message.”; Kim et al.; 0067)
(“In the LTE mobile communication system, a Hybrid Automatic Repeat reQuest (HARQ) is utilized for reliable transmission of uplink MAC PDUs. In the mobile communication system using HARQ, when a MAC PDU is not received, the receiver transmits a HARQ Non-Acknowledgement (NACK) to the transmitter such that the transmitter received the HARQ NACK retransmits the MAC PDU. The receiver performs soft combining to combine the initial transmission and the one or more retransmissions.”; Kim et al.; 0014)
(where
“the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, ...then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU”/”through the uplink transmission resource”/FIG. 9 maps to “transmitting, according to a transmission timing, a data element”, where “uplink transmission” maps to “transmitting”, “uplink transmission resource assignment”/”through the uplink transmission resourceFIG. 9 maps to “according to a transmission timing”, where FIG. 9 illustrates resources associated with “Time”
“HARQ” maps to “associated to an acknowledgement signaling process”,
“uplink MAC PDUs” maps to “of a data...”
“the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message” maps to “a retransmission indication indicating whether one of: ...and the data element is to be retransmitted in the data ...”, where “NDI” maps to “retransmission indication”, “previous MAC PDU” maps to “data element”, “uplink MAC PDUs” maps to “in the data...”, “adaptive retransmission”/”previous MAC PDU” maps to “retransmission”

a comparison of a first redundancy indication corresponding to the data element to be transmitted the first time and a second redundancy indication corresponding to the data element to be retransmitted, 
(“Referring to FIG. 10, a UE receives an uplink transmission resource assignment message for a HARQ process X in step 1005. Once the uplink transmission resource assignment message is received, the UE determines whether the RV of the uplink transmission resource assignment message is set to 0 in step 1010. If the RV is set to 0, then the UE determines that the uplink transmission resource assignment message is indicative of initial transmission of a new MAC PDU such that the process goes to step 1015. At step 1015, the UE generates a new MAC PDU and performs channel coding on the MAC PDU based on the information contained in the uplink transmission resource assignment message, stores the channel coded data within the HARQ buffer, and then transmits the part of the channel coded data which is pointed to by an RV of the uplink transmission resource assignment message, i.e. RV0.”; Kim et al.; 0065)
(“Otherwise, if the RV is not set to 0, then the UE determines whether the HARQ buffer for the HARQ process X is empty, i.e. whether the uplink transmission resource assignment message is indicative of initial transmission of a new MAC PDU in step 1020. If the HARQ buffer is empty, then the UE determines that the uplink transmission resource assignment message is indicative of adaptive retransmission of a new MAC PDU. If the RV is not set to 0 and the HARQ buffer is empty, this means that an uplink transmission resource assignment message indicative of initial transmission of a new PDU is lost before receiving the current uplink transmission resource assignment message such that the UE ignores the currently received uplink transmission resource assignment message and does not transmit data in step 1025. If the HARQ buffer for the corresponding HARQ process is not empty at step 1020, then the UE determines whether the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message in step 1030.”; Kim et al.; 0066)
(where
“RV=0?”/block 1010/FIG. 10 maps to “a comparison”
“RV is set to 0, then the UE determines that the uplink transmission resource assignment message is indicative of initial transmission”/”RV0” maps to “first redundancy indication corresponding to the data element to be transmitted the first time”, where “RV”/”RV0” maps to “first redundancy indication”, “new MAC PDU”/”initial transmission” maps to “data element to be transmitted the first time”, where “initial” maps to “first time”
“RV is not set to 0”/”Retransmit MAC PDU using uplink transmission resource and RV indicated in uplink message”/block 1035 FIG. 10 maps to “a second redundancy indication corresponding to the data element to be retransmitted”, where “RV is not set to 0” maps to “second redundancy indication”, “MAC PDU” maps to “data element”, “Retransmit” maps to “to be retransmitted”

at least one of the first and ... redundancy indications pertaining to at least a size of the data element, 
(“Table 1 is specified in the 3GPP 36.213 V8.6.0 Technical Specification for showing the relationship between Transport Block Size (TBS) index and RV according to the MCS index contained in the MCS field 310. Referring to Table 1, for MCS levels from 0 to 28 indicates RV=0 and respective TBS indices, and the MCS levels from 29 to 31 indicates RV=1, 2, and 3, respectively with no TBS index.”; Kim et al.; 0019)
(where
Table I illustrates “Redundancy Version” of “0” is associated with various “TBS Index”, where “TBS” is associated with “Transport Block Size”, where “Block” maps to “data element”, “Size” maps to “size”
)
      	
	Kim et al. teaches performing whether to transmit a new MAC PDU or retransmit a MAC PDU based on a comparison of RV and teaches RV is associated with a TBS.
      
Kim et al. as described above does not explicitly teach:
[of a data] stream
the data element is to be transmitted the first time in the data stream;
the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication.

However, Webb et al. further teaches a HARQ capability which includes:
[of a data] stream
the data element is to be transmitted the first time in the data stream;
the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120)
(where
“TB1”/”TB2”/FIG. 6 maps to “data stream”
“Instead the resources may be allocated for uplink communication of a different transport block from the terminal device”/”TB1”/”TB2” maps to “the data element is to be transmitted the first time in the data stream”, where “different transport block” maps to “data element is to be transmitted the first time in the data stream”, where “different” maps to “first time”
      “based on acknowledgment signaling ...the resources may be allocated
for uplink communication of a different transport block”/”ACK” maps to “the
transmission timing indicating a transmission time interval in which to transmit the
data element after reception of the retransmission indication”, “resources” maps
to “transmission time interval”, “allocated” maps to “transmission timing”, “uplink
communication of a different transport block” maps to “transmit the data element”, “based on” maps to “after reception”, “ACK” associated with
“ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

Webb et al. teaches determining whether resources associated with a TTI should be used for retransmission or transmission based on reception of an ACK/NACK.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the HARQ capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 2:
Kim et al. discloses:
A radio node for a Radio Access Network, RAN, the radio node being configured to: 
transmit, according to a transmission timing, a data element of a data ... associated to an acknowledgement signaling process, the transmission timing being determined based on: 
a retransmission indication indicating whether one of: 
...
the data element is to be retransmitted in the data ...; and 
(“If the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message, i.e. if the NDI of the current uplink transmission resource assignment message is different from that of the last previously received uplink transmission resource assignment message, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, and the process goes to step 1025. If the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message.”; Kim et al.; 0067)
(“In the LTE mobile communication system, a Hybrid Automatic Repeat reQuest (HARQ) is utilized for reliable transmission of uplink MAC PDUs. In the mobile communication system using HARQ, when a MAC PDU is not received, the receiver transmits a HARQ Non-Acknowledgement (NACK) to the transmitter such that the transmitter received the HARQ NACK retransmits the MAC PDU. The receiver performs soft combining to combine the initial transmission and the one or more retransmissions.”; Kim et al.; 0014)
(where
“the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, ...then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU”/”through the uplink transmission resource”/FIG. 9 maps to “transmitting, according to a transmission timing, a data element”, where “uplink transmission” maps to “transmitting”, “uplink transmission resource assignment”/”through the uplink transmission resourceFIG. 9 maps to “according to a transmission timing”, where FIG. 9 illustrates resources associated with “Time”
“HARQ” maps to “associated to an acknowledgement signaling process”,
“uplink MAC PDUs” maps to “of a data...”
“the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message” maps to “a retransmission indication indicating whether one of: ...and the data element is to be retransmitted in the data ...”, where “NDI” maps to “retransmission indication”, “previous MAC PDU” maps to “data element”, “uplink MAC PDUs” maps to “in the data...”, “adaptive retransmission”/”previous MAC PDU” maps to “retransmission”

a comparison of a first redundancy indication corresponding to the data element to be transmitted the first time and a second redundancy indication corresponding to the data element to be retransmitted, 
(“Referring to FIG. 10, a UE receives an uplink transmission resource assignment message for a HARQ process X in step 1005. Once the uplink transmission resource assignment message is received, the UE determines whether the RV of the uplink transmission resource assignment message is set to 0 in step 1010. If the RV is set to 0, then the UE determines that the uplink transmission resource assignment message is indicative of initial transmission of a new MAC PDU such that the process goes to step 1015. At step 1015, the UE generates a new MAC PDU and performs channel coding on the MAC PDU based on the information contained in the uplink transmission resource assignment message, stores the channel coded data within the HARQ buffer, and then transmits the part of the channel coded data which is pointed to by an RV of the uplink transmission resource assignment message, i.e. RV0.”; Kim et al.; 0065)
(“Otherwise, if the RV is not set to 0, then the UE determines whether the HARQ buffer for the HARQ process X is empty, i.e. whether the uplink transmission resource assignment message is indicative of initial transmission of a new MAC PDU in step 1020. If the HARQ buffer is empty, then the UE determines that the uplink transmission resource assignment message is indicative of adaptive retransmission of a new MAC PDU. If the RV is not set to 0 and the HARQ buffer is empty, this means that an uplink transmission resource assignment message indicative of initial transmission of a new PDU is lost before receiving the current uplink transmission resource assignment message such that the UE ignores the currently received uplink transmission resource assignment message and does not transmit data in step 1025. If the HARQ buffer for the corresponding HARQ process is not empty at step 1020, then the UE determines whether the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message in step 1030.”; Kim et al.; 0066)
(where
“RV=0?”/block 1010/FIG. 10 maps to “a comparison”
“RV is set to 0, then the UE determines that the uplink transmission resource assignment message is indicative of initial transmission”/”RV0” maps to “first redundancy indication corresponding to the data element to be transmitted the first time”, where “RV”/”RV0” maps to “first redundancy indication”, “new MAC PDU”/”initial transmission” maps to “data element to be transmitted the first time”, where “initial” maps to “first time”
“RV is not set to 0”/”Retransmit MAC PDU using uplink transmission resource and RV indicated in uplink message”/block 1035 FIG. 10 maps to “a second redundancy indication corresponding to the data element to be retransmitted”, where “RV is not set to 0” maps to “second redundancy indication”, “MAC PDU” maps to “data element”, “Retransmit” maps to “to be retransmitted”

at least one of the first and ... redundancy indications pertaining to at least a size of the data element, 
(“Table 1 is specified in the 3GPP 36.213 V8.6.0 Technical Specification for showing the relationship between Transport Block Size (TBS) index and RV according to the MCS index contained in the MCS field 310. Referring to Table 1, for MCS levels from 0 to 28 indicates RV=0 and respective TBS indices, and the MCS levels from 29 to 31 indicates RV=1, 2, and 3, respectively with no TBS index.”; Kim et al.; 0019)
(where
Table I illustrates “Redundancy Version” of “0” is associated with various “TBS Index”, where “TBS” is associated with “Transport Block Size”, where “Block” maps to “data element”, “Size” maps to “size”
)
      	
	Kim et al. teaches performing whether to transmit a new MAC PDU or retransmit a MAC PDU based on a comparison of RV and teaches RV is associated with a TBS.
      
Kim et al. as described above does not explicitly teach:
[of a data] stream
the data element is to be transmitted the first time in the data stream;
the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication.

However, Webb et al. further teaches a HARQ capability which includes:
[of a data] stream
the data element is to be transmitted the first time in the data stream;
the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120)
(where
“TB1”/”TB2”/FIG. 6 maps to “data stream”
“Instead the resources may be allocated for uplink communication of a different transport block from the terminal device”/”TB1”/”TB2” maps to “the data element is to be transmitted the first time in the data stream”, where “different transport block” maps to “data element is to be transmitted the first time in the data stream”, where “different” maps to “first time”
      “based on acknowledgment signaling ...the resources may be allocated
for uplink communication of a different transport block”/”ACK” maps to “the
transmission timing indicating a transmission time interval in which to transmit the
data element after reception of the retransmission indication”, “resources” maps
to “transmission time interval”, “allocated” maps to “transmission timing”, “uplink
communication of a different transport block” maps to “transmit the data element”, “based on” maps to “after reception”, “ACK” associated with
“ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

Webb et al. teaches determining whether resources associated with a TTI should be used for retransmission or transmission based on reception of an ACK/NACK.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the HARQ capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

a comparison of a first redundancy indication corresponding to the data element scheduled for the first transmission and a second redundancy indication corresponding to the data element scheduled to be retransmitted, 
at least one of the first and second redundancy indications pertaining to at least a size of the data element, ...

As to claim 3:
Kim et al. discloses:
A method of operating a radio node in a Radio Access Network, RAN, the method comprising: 
transmitting acknowledgement signaling associated to a data ..., ..., the retransmission indication being determined based on associating, with the data ..., a data element received at a reception timing, the reception timing being determined based on: 
whether the data element is one of: 
...; and 
scheduled to be retransmitted in the data stream; and 
(“If the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message, i.e. if the NDI of the current uplink transmission resource assignment message is different from that of the last previously received uplink transmission resource assignment message, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, and the process goes to step 1025. If the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message.”; Kim et al.; 0067)
(“In the LTE mobile communication system, a Hybrid Automatic Repeat reQuest (HARQ) is utilized for reliable transmission of uplink MAC PDUs. In the mobile communication system using HARQ, when a MAC PDU is not received, the receiver transmits a HARQ Non-Acknowledgement (NACK) to the transmitter such that the transmitter received the HARQ NACK retransmits the MAC PDU. The receiver performs soft combining to combine the initial transmission and the one or more retransmissions.”; Kim et al.; 0014)
(where
“the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, ...then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU”/”through the uplink transmission resource”/FIG. 9 maps to “transmitting, according to a transmission timing, a data element”, where “uplink transmission” maps to “transmitting”, “uplink transmission resource assignment”/”through the uplink transmission resourceFIG. 9 maps to “according to a transmission timing”, where FIG. 9 illustrates resources associated with “Time”
“HARQ” maps to “associated to an acknowledgement signaling process”,
“uplink MAC PDUs” maps to “of a data...”
“the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message” maps to “a retransmission indication indicating whether one of: ...and the data element is to be retransmitted in the data ...”, where “NDI” maps to “retransmission indication”, “previous MAC PDU” maps to “data element”, “uplink MAC PDUs” maps to “in the data...”, “adaptive retransmission”/”previous MAC PDU” maps to “retransmission”

a comparison of a first redundancy indication corresponding to the data element to be transmitted the first time and a second redundancy indication corresponding to the data element to be retransmitted, 
(“Referring to FIG. 10, a UE receives an uplink transmission resource assignment message for a HARQ process X in step 1005. Once the uplink transmission resource assignment message is received, the UE determines whether the RV of the uplink transmission resource assignment message is set to 0 in step 1010. If the RV is set to 0, then the UE determines that the uplink transmission resource assignment message is indicative of initial transmission of a new MAC PDU such that the process goes to step 1015. At step 1015, the UE generates a new MAC PDU and performs channel coding on the MAC PDU based on the information contained in the uplink transmission resource assignment message, stores the channel coded data within the HARQ buffer, and then transmits the part of the channel coded data which is pointed to by an RV of the uplink transmission resource assignment message, i.e. RV0.”; Kim et al.; 0065)
(“Otherwise, if the RV is not set to 0, then the UE determines whether the HARQ buffer for the HARQ process X is empty, i.e. whether the uplink transmission resource assignment message is indicative of initial transmission of a new MAC PDU in step 1020. If the HARQ buffer is empty, then the UE determines that the uplink transmission resource assignment message is indicative of adaptive retransmission of a new MAC PDU. If the RV is not set to 0 and the HARQ buffer is empty, this means that an uplink transmission resource assignment message indicative of initial transmission of a new PDU is lost before receiving the current uplink transmission resource assignment message such that the UE ignores the currently received uplink transmission resource assignment message and does not transmit data in step 1025. If the HARQ buffer for the corresponding HARQ process is not empty at step 1020, then the UE determines whether the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message in step 1030.”; Kim et al.; 0066)
(where
“RV=0?”/block 1010/FIG. 10 maps to “a comparison”
“RV is set to 0, then the UE determines that the uplink transmission resource assignment message is indicative of initial transmission”/”RV0” maps to “first redundancy indication corresponding to the data element to be transmitted the first time”, where “RV”/”RV0” maps to “first redundancy indication”, “new MAC PDU”/”initial transmission” maps to “data element to be transmitted the first time”, where “initial” maps to “first time”
“RV is not set to 0”/”Retransmit MAC PDU using uplink transmission resource and RV indicated in uplink message”/block 1035 FIG. 10 maps to “a second redundancy indication corresponding to the data element to be retransmitted”, where “RV is not set to 0” maps to “second redundancy indication”, “MAC PDU” maps to “data element”, “Retransmit” maps to “to be retransmitted”

at least one of the first and ... redundancy indications pertaining to at least a size of the data element, 
(“Table 1 is specified in the 3GPP 36.213 V8.6.0 Technical Specification for showing the relationship between Transport Block Size (TBS) index and RV according to the MCS index contained in the MCS field 310. Referring to Table 1, for MCS levels from 0 to 28 indicates RV=0 and respective TBS indices, and the MCS levels from 29 to 31 indicates RV=1, 2, and 3, respectively with no TBS index.”; Kim et al.; 0019)
(where
Table I illustrates “Redundancy Version” of “0” is associated with various “TBS Index”, where “TBS” is associated with “Transport Block Size”, where “Block” maps to “data element”, “Size” maps to “size”
)
      	
	Kim et al. teaches performing whether to transmit a new MAC PDU or retransmit a MAC PDU based on a comparison of RV and teaches RV is associated with a TBS.
      
Kim et al. as described above does not explicitly teach:
[of a data] stream
scheduled for a first transmission in the data stream
the acknowledgement signaling comprising a retransmission indication, which indicates whether the data stream has been correctly received or not
the reception timing indicating a reception time interval in which the data element is scheduled to be received after transmission of the acknowledgment signaling.

However, Webb et al. further teaches a HARQ capability which includes:
[of a data] stream
scheduled for a first transmission in the data stream
the acknowledgement signaling comprising a retransmission indication, which indicates whether the data stream has been correctly received or not
the reception timing indicating a reception time interval in which the data element is scheduled to be received after transmission of the acknowledgment signaling.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120)
(where
“TB1”/”TB2”/FIG. 6 maps to “data stream”
“Instead the resources may be allocated for uplink communication of a different transport block from the terminal device”/”TB1”/”TB2” maps to “the data element is to be transmitted the first time in the data stream”, where “different transport block” maps to “data element is to be transmitted the first time in the data stream”, where “different” maps to “first time”
      “based on acknowledgment signaling ...the resources may be allocated
for uplink communication of a different transport block”/”ACK” maps to “the
transmission timing indicating a transmission time interval in which to transmit the
data element after reception of the retransmission indication”, “resources” maps
to “transmission time interval”, “allocated” maps to “transmission timing”, “uplink
communication of a different transport block” maps to “transmit the data element”, “based on” maps to “after reception”, “ACK” associated with
“ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

Webb et al. teaches determining whether resources associated with a TTI should be used for retransmission or transmission based on reception of an ACK/NACK.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the HARQ capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 4:
Kim et al. discloses:
A radio node for a Radio Access Network, RAN, the radio node being configured to: 
transmit acknowledgement signaling associated to a data ..., ..., the retransmission indication being determined based on associating, with the data ..., a data element received at a reception timing, the reception timing being determined based on: 
whether the data element is one of: 
...; and 
scheduled to be retransmitted in the data stream; and 
(“If the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message, i.e. if the NDI of the current uplink transmission resource assignment message is different from that of the last previously received uplink transmission resource assignment message, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, and the process goes to step 1025. If the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message.”; Kim et al.; 0067)
(“In the LTE mobile communication system, a Hybrid Automatic Repeat reQuest (HARQ) is utilized for reliable transmission of uplink MAC PDUs. In the mobile communication system using HARQ, when a MAC PDU is not received, the receiver transmits a HARQ Non-Acknowledgement (NACK) to the transmitter such that the transmitter received the HARQ NACK retransmits the MAC PDU. The receiver performs soft combining to combine the initial transmission and the one or more retransmissions.”; Kim et al.; 0014)
(where
“the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, ...then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU”/”through the uplink transmission resource”/FIG. 9 maps to “transmitting, according to a transmission timing, a data element”, where “uplink transmission” maps to “transmitting”, “uplink transmission resource assignment”/”through the uplink transmission resourceFIG. 9 maps to “according to a transmission timing”, where FIG. 9 illustrates resources associated with “Time”
“HARQ” maps to “associated to an acknowledgement signaling process”,
“uplink MAC PDUs” maps to “of a data...”
“the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message” maps to “a retransmission indication indicating whether one of: ...and the data element is to be retransmitted in the data ...”, where “NDI” maps to “retransmission indication”, “previous MAC PDU” maps to “data element”, “uplink MAC PDUs” maps to “in the data...”, “adaptive retransmission”/”previous MAC PDU” maps to “retransmission”

a comparison of a first redundancy indication corresponding to the data element to be transmitted the first time and a second redundancy indication corresponding to the data element to be retransmitted, 
(“Referring to FIG. 10, a UE receives an uplink transmission resource assignment message for a HARQ process X in step 1005. Once the uplink transmission resource assignment message is received, the UE determines whether the RV of the uplink transmission resource assignment message is set to 0 in step 1010. If the RV is set to 0, then the UE determines that the uplink transmission resource assignment message is indicative of initial transmission of a new MAC PDU such that the process goes to step 1015. At step 1015, the UE generates a new MAC PDU and performs channel coding on the MAC PDU based on the information contained in the uplink transmission resource assignment message, stores the channel coded data within the HARQ buffer, and then transmits the part of the channel coded data which is pointed to by an RV of the uplink transmission resource assignment message, i.e. RV0.”; Kim et al.; 0065)
(“Otherwise, if the RV is not set to 0, then the UE determines whether the HARQ buffer for the HARQ process X is empty, i.e. whether the uplink transmission resource assignment message is indicative of initial transmission of a new MAC PDU in step 1020. If the HARQ buffer is empty, then the UE determines that the uplink transmission resource assignment message is indicative of adaptive retransmission of a new MAC PDU. If the RV is not set to 0 and the HARQ buffer is empty, this means that an uplink transmission resource assignment message indicative of initial transmission of a new PDU is lost before receiving the current uplink transmission resource assignment message such that the UE ignores the currently received uplink transmission resource assignment message and does not transmit data in step 1025. If the HARQ buffer for the corresponding HARQ process is not empty at step 1020, then the UE determines whether the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message in step 1030.”; Kim et al.; 0066)
(where
“RV=0?”/block 1010/FIG. 10 maps to “a comparison”
“RV is set to 0, then the UE determines that the uplink transmission resource assignment message is indicative of initial transmission”/”RV0” maps to “first redundancy indication corresponding to the data element to be transmitted the first time”, where “RV”/”RV0” maps to “first redundancy indication”, “new MAC PDU”/”initial transmission” maps to “data element to be transmitted the first time”, where “initial” maps to “first time”
“RV is not set to 0”/”Retransmit MAC PDU using uplink transmission resource and RV indicated in uplink message”/block 1035 FIG. 10 maps to “a second redundancy indication corresponding to the data element to be retransmitted”, where “RV is not set to 0” maps to “second redundancy indication”, “MAC PDU” maps to “data element”, “Retransmit” maps to “to be retransmitted”

at least one of the first and ... redundancy indications pertaining to at least a size of the data element, 
(“Table 1 is specified in the 3GPP 36.213 V8.6.0 Technical Specification for showing the relationship between Transport Block Size (TBS) index and RV according to the MCS index contained in the MCS field 310. Referring to Table 1, for MCS levels from 0 to 28 indicates RV=0 and respective TBS indices, and the MCS levels from 29 to 31 indicates RV=1, 2, and 3, respectively with no TBS index.”; Kim et al.; 0019)
(where
Table I illustrates “Redundancy Version” of “0” is associated with various “TBS Index”, where “TBS” is associated with “Transport Block Size”, where “Block” maps to “data element”, “Size” maps to “size”
)
      	
	Kim et al. teaches performing whether to transmit a new MAC PDU or retransmit a MAC PDU based on a comparison of RV and teaches RV is associated with a TBS.
      
Kim et al. as described above does not explicitly teach:
[of a data] stream
scheduled for a first transmission in the data stream
the acknowledgement signaling comprising a retransmission indication, which indicates whether the data stream has been correctly received or not
the reception timing indicating a reception time interval in which the data element is scheduled to be received after transmission of the acknowledgment signaling.

However, Webb et al. further teaches a HARQ capability which includes:
[of a data] stream
scheduled for a first transmission in the data stream
the acknowledgement signaling comprising a retransmission indication, which indicates whether the data stream has been correctly received or not
the reception timing indicating a reception time interval in which the data element is scheduled to be received after transmission of the acknowledgment signaling.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120)
(where
“TB1”/”TB2”/FIG. 6 maps to “data stream”
“Instead the resources may be allocated for uplink communication of a different transport block from the terminal device”/”TB1”/”TB2” maps to “the data element is to be transmitted the first time in the data stream”, where “different transport block” maps to “data element is to be transmitted the first time in the data stream”, where “different” maps to “first time”
      “based on acknowledgment signaling ...the resources may be allocated
for uplink communication of a different transport block”/”ACK” maps to “the
transmission timing indicating a transmission time interval in which to transmit the
data element after reception of the retransmission indication”, “resources” maps
to “transmission time interval”, “allocated” maps to “transmission timing”, “uplink
communication of a different transport block” maps to “transmit the data element”, “based on” maps to “after reception”, “ACK” associated with
“ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

Webb et al. teaches determining whether resources associated with a TTI should be used for retransmission or transmission based on reception of an ACK/NACK.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the HARQ capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 5:
Kim et al. discloses:
wherein the data ... comprises at least one data element.
(see FIG. 9)

Kim et al. as described above does not explicitly teach:
[the data] stream

However, Webb et al. further teaches a TB capability which includes:
[of a data] stream
 (“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TB capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the TB capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 6:      
Kim et al. as described above does not explicitly teach:
the data elements of the data stream represent at least one of the same content and payload.

However, Webb et al. further teaches a retransmit capability which includes:
the data elements of the data stream represent at least one of the same content and payload.      
(“One retransmission approach would be for the UE to retransmit the data using a different combination of systematic and parity bits. In LTE, these different combinations are referred to as redundancy versions (RVs). An eNB receiving such a retransmission comprising a different RV is able to combine the two (or more) RVs in an effort to increase the likelihood of correct decoding. This process is known as an incremental redundancy process.”; Webb et al.; 0008)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the retransmit capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the retransmit capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 7:      
Kim et al. as described above does not explicitly teach:
a reception timing indicates a reception time interval in which the data element is scheduled to be received after transmission of acknowledgment signaling.

However, Webb et al. further teaches an ACK capability which includes:
a reception timing indicates a reception time interval in which the data element is scheduled to be received after transmission of acknowledgment signaling.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120, FIG. 6)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the ACK capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the ACK capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 8:      
Kim et al. as described above does not explicitly teach:
wherein a time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be retransmitted is different than the time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be transmitted for the first time.

However, Webb et al. further teaches an resource capability which includes:
wherein a time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be retransmitted is different than the time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be transmitted for the first time.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120, FIG. 6)
	(where
	“resources...for use by another terminal device” is considered as indicating the “terminal device” will use resources not at the same time)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the resource capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 9:      
	Kim et al. discloses:
wherein the acknowledgment signaling process is one of a HARQ process and an ARQ process.
(“The PDCP layers 205 and 240 are responsible for IP header compression/decompression. The RLC layers 210 and 235 pack the PDCP Packet Data Units (PDUs) into a size appropriate for transmission and performs an Automatic Repeat reQuest (ARQ) function.”; Kim et al.; 0013)
(“If the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message, i.e. if the NDI of the current uplink transmission resource assignment message is different from that of the last previously received uplink transmission resource assignment message, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, and the process goes to step 1025. If the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message.”; Kim et al.; 0067)
(“In the LTE mobile communication system, a Hybrid Automatic Repeat reQuest (HARQ) is utilized for reliable transmission of uplink MAC PDUs. In the mobile communication system using HARQ, when a MAC PDU is not received, the receiver transmits a HARQ Non-Acknowledgement (NACK) to the transmitter such that the transmitter received the HARQ NACK retransmits the MAC PDU. The receiver performs soft combining to combine the initial transmission and the one or more retransmissions.”; Kim et al.; 0014)

As to claim 10:      
	Kim et al. discloses:
wherein the retransmission indication at least one of comprises and is implemented as ACK/NACK signaling.
(“Referring to FIG. 6, the UE receives an uplink transmission resource assignment message 605 indicative of an initial transmission of a new packet for a HARQ process X. Once the uplink transmission resource assignment message 605 indicative of an initial transmission of a new packet is received, the UE waits for a time T to elapse from the point in time at which the uplink transmission resource assignment message is received and transmits a MAC PDU 610 using the uplink transmission resource indicated by the uplink transmission resource assignment message for the HARQ process X. If a NACK 625 is received in response to the MAC PDU 610, then the UE retransmits the MAC PDU 615. The retransmission 615 and 620 of the MAC PDU repeats in response to the NACK 625 and 630 at an interval of HARQ RTT. The retransmission can be repeated until a maximum retransmission time is reached. In FIG. 6, the UE receives a HARQ ACK 635 in response to the MAC PDU. Upon receipt of the HARQ ACK 635, the UE stops retransmission of the MAC PDU.”; Kim et al.; 0054)

As to claim 11:      
Kim et al. as described above does not explicitly teach:
wherein, if reception of the retransmission indication is one of scheduled and occurring in transmission  n, the transmission timing indicates a transmission time interval n+k for transmitting the data element, wherein k for a retransmission of the data element is smaller than k for a first transmission of a data element.

However, Webb et al. further teaches a TB capability which includes:
wherein, if reception of the retransmission indication is one of scheduled and occurring in transmission  n, the transmission timing indicates a transmission time interval n+k for transmitting the data element, wherein k for a retransmission of the data element is smaller than k for a first transmission of a data element.
(where
FIG. 6 illustrates “NACK” in “TTI 7”, “TB1” retransmitted in “TTIs 8-11” and “TB2” being transmitted in “TTIs 12-14”, so “7” maps to “n”, “8” maps to “k for a retransmission”, and “12” maps to “k for a first transmission”, and “8” is smaller than “12” which maps to “smaller”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TB capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the TB capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 12:      
	Kim et al. discloses:
wherein the transmission timing is further based on at least one of:
an allocation of resources for transmitting the data element; and
the at least one of the first and second redundancy indication further pertaining to at least one of:
the data element...
(“If the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message, i.e. if the NDI of the current uplink transmission resource assignment message is different from that of the last previously received uplink transmission resource assignment message, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, and the process goes to step 1025. If the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message.”; Kim et al.; 0067)
(“In the LTE mobile communication system, a Hybrid Automatic Repeat reQuest (HARQ) is utilized for reliable transmission of uplink MAC PDUs. In the mobile communication system using HARQ, when a MAC PDU is not received, the receiver transmits a HARQ Non-Acknowledgement (NACK) to the transmitter such that the transmitter received the HARQ NACK retransmits the MAC PDU. The receiver performs soft combining to combine the initial transmission and the one or more retransmissions.”; Kim et al.; 0014)

As to claim 15:
Kim et al. discloses:
wherein the data ... comprises at least one data element.
(see FIG. 9)

Kim et al. as described above does not explicitly teach:
[the data] stream

However, Webb et al. further teaches a TB capability which includes:
[of a data] stream
 (“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TB capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the TB capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 16:      
Kim et al. as described above does not explicitly teach:
the data elements of the data stream represent at least one of the same content and payload.

However, Webb et al. further teaches a retransmit capability which includes:
the data elements of the data stream represent at least one of the same content and payload.      
(“One retransmission approach would be for the UE to retransmit the data using a different combination of systematic and parity bits. In LTE, these different combinations are referred to as redundancy versions (RVs). An eNB receiving such a retransmission comprising a different RV is able to combine the two (or more) RVs in an effort to increase the likelihood of correct decoding. This process is known as an incremental redundancy process.”; Webb et al.; 0008)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the retransmit capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the retransmit capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 17:      
Kim et al. as described above does not explicitly teach:
a reception timing indicates a reception time interval in which the data element is scheduled to be received after transmission of acknowledgment signaling.

However, Webb et al. further teaches an ACK capability which includes:
a reception timing indicates a reception time interval in which the data element is scheduled to be received after transmission of acknowledgment signaling.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120, FIG. 6)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the ACK capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the ACK capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 18:      
Kim et al. as described above does not explicitly teach:
wherein a time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be retransmitted is different than the time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be transmitted for the first time.

However, Webb et al. further teaches an resource capability which includes:
wherein a time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be retransmitted is different than the time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be transmitted for the first time.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120, FIG. 6)
	(where
	“resources...for use by another terminal device” is considered as indicating the “terminal device” will use resources not at the same time)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the resource capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.
	
As to claim 19:      
	Kim et al. discloses:
wherein the acknowledgment signaling process is one of a HARQ process and an ARQ process.
(“The PDCP layers 205 and 240 are responsible for IP header compression/decompression. The RLC layers 210 and 235 pack the PDCP Packet Data Units (PDUs) into a size appropriate for transmission and performs an Automatic Repeat reQuest (ARQ) function.”; Kim et al.; 0013)
(“If the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message, i.e. if the NDI of the current uplink transmission resource assignment message is different from that of the last previously received uplink transmission resource assignment message, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, and the process goes to step 1025. If the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message.”; Kim et al.; 0067)
(“In the LTE mobile communication system, a Hybrid Automatic Repeat reQuest (HARQ) is utilized for reliable transmission of uplink MAC PDUs. In the mobile communication system using HARQ, when a MAC PDU is not received, the receiver transmits a HARQ Non-Acknowledgement (NACK) to the transmitter such that the transmitter received the HARQ NACK retransmits the MAC PDU. The receiver performs soft combining to combine the initial transmission and the one or more retransmissions.”; Kim et al.; 0014)

As to claim 20:      
	Kim et al. discloses:
wherein the retransmission indication at least one of comprises and is implemented as ACK/NACK signaling.
(“Referring to FIG. 6, the UE receives an uplink transmission resource assignment message 605 indicative of an initial transmission of a new packet for a HARQ process X. Once the uplink transmission resource assignment message 605 indicative of an initial transmission of a new packet is received, the UE waits for a time T to elapse from the point in time at which the uplink transmission resource assignment message is received and transmits a MAC PDU 610 using the uplink transmission resource indicated by the uplink transmission resource assignment message for the HARQ process X. If a NACK 625 is received in response to the MAC PDU 610, then the UE retransmits the MAC PDU 615. The retransmission 615 and 620 of the MAC PDU repeats in response to the NACK 625 and 630 at an interval of HARQ RTT. The retransmission can be repeated until a maximum retransmission time is reached. In FIG. 6, the UE receives a HARQ ACK 635 in response to the MAC PDU. Upon receipt of the HARQ ACK 635, the UE stops retransmission of the MAC PDU.”; Kim et al.; 0054)

As to claim 21:      
Kim et al. as described above does not explicitly teach:
wherein, if reception of the retransmission indication is one of scheduled and occurring in transmission  n, the transmission timing indicates a transmission time interval n+k for transmitting the data element, wherein k for a retransmission of the data element is smaller than k for a first transmission of a data element.

However, Webb et al. further teaches a TB capability which includes:
wherein, if reception of the retransmission indication is one of scheduled and occurring in transmission  n, the transmission timing indicates a transmission time interval n+k for transmitting the data element, wherein k for a retransmission of the data element is smaller than k for a first transmission of a data element.
(where
FIG. 6 illustrates “NACK” in “TTI 7”, “TB1” retransmitted in “TTIs 8-11” and “TB2” being transmitted in “TTIs 12-14”, so “7” maps to “n”, “8” maps to “k for a retransmission”, and “12” maps to “k for a first transmission”, and “8” is smaller than “12” which maps to “smaller”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TB capability of Webb et al. into Kim et al. By modifying the HARQ processing of Kim et al. to include the TB capability as taught by HARQ processing of Webb et al., the benefits of improved reliability (Kim et al.; 0028) with improved ACK/NACK (Webb et al.; 0133) are achieved.

As to claim 22:      
	Kim et al. discloses:
wherein the transmission timing is further based on at least one of:
an allocation of resources for transmitting the data element; and
the at least one of the first and second redundancy indication further pertaining to at least one of:
the data element...
(“If the NDI of the current uplink transmission resource assignment message is toggled as compared to the NDI value of the last previously received uplink transmission resource assignment message, i.e. if the NDI of the current uplink transmission resource assignment message is different from that of the last previously received uplink transmission resource assignment message, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a new MAC PDU, and the process goes to step 1025. If the NDI is not toggled at step 1030, then the UE determines that the uplink transmission resource assignment message is indicative of the adaptive retransmission of a previous MAC PDU, and process goes to step 1035. At step 1035, the UE transmits a part of the channel coded data which is stored in the HARQ buffer and pointed by the RV through the uplink transmission resource indicated by the uplink transmission resource assignment message.”; Kim et al.; 0067)
(“In the LTE mobile communication system, a Hybrid Automatic Repeat reQuest (HARQ) is utilized for reliable transmission of uplink MAC PDUs. In the mobile communication system using HARQ, when a MAC PDU is not received, the receiver transmits a HARQ Non-Acknowledgement (NACK) to the transmitter such that the transmitter received the HARQ NACK retransmits the MAC PDU. The receiver performs soft combining to combine the initial transmission and the one or more retransmissions.”; Kim et al.; 0014)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464